                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

DANNIEL MACAL                            )
                                         )
                   Plaintiff             )
      vs.                                )   Case No.: 3:14-CV-1898 RLM
                                         )
BIOMET, INC., et al.,                    )
                                         )
                   Defendants            )



                               OPINION AND ORDER

      Danniel Macal sued Biomet for damages in connection with the alleged

failure of his Biomet M2a-Magnum hip implant. Biomet seeks summary judgment,

arguing that his claims are barred by the applicable statute of limitations. For the

following reasons, Biomet’s summary judgment motion is granted as to Mr.

Macal’s deceptive practices claim, and denied in all other respects.

      Summary judgment is appropriate when the pleadings, discovery materials,

disclosures, and affidavits demonstrate no genuine issue of material fact, such

that the movant is entitled to judgment as a matter of law. Protective Life Ins. Co.

v. Hansen, 632 F.3d 388, 391-392 (7th Cir. 2011). I must construe the evidence

and all inferences that reasonably can be drawn from the evidence in the light

most favorable to Mr. Macal, as the non-moving party. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986). As the moving party, Biomet bears the burden of

informing me of the basis for its motion, together with evidence demonstrating the

absence of any genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S.
317, 323 (1986). If Biomet meets that burden, Mr. Macal can’t rest upon the

allegations in the pleadings, but must “point to evidence that can be put in

admissible form at trial, and that, if believed by the fact-finder, could support

judgment in his favor.” Marr v. Bank of Am., N,A., 662 F.3d 963, 966 (7th Cir.

2011); see also Hastings Mut. Ins. Co. v. LaFollette, No. 1:07-cv-1085, 2009 WL

348769, at *2 (S.D. Ind. Feb. 6, 2009) (“It is not the duty of the court to scour the

record in search of evidence to defeat a motion for summary judgment; rather, the

nonmoving party bears the responsibility of identifying the evidence upon which

he relies.”); Hammel v. Eau Galle Cheese Factory, 407 F.3d 852, 859 (7th Cir.

2005) (summary judgment is “not a dress rehearsal or practice run; it is the put

up or shut up moment in a lawsuit, when a party must show what evidence it has

that would convince a trier of fact to accept its version of events”).

      Mr. Macal received two Biomet Magnum hip implants in Georgia – one on

December 24, 2008 (the right hip) and the other on April 29, 2009 (the left hip).

In 2009, he saw attorney advertising about Biomet metal-on-metal hip implants,

and contemplated contacting an attorney to see if he could file a lawsuit against

Biomet.

      Mr. Macal moved to Florida in 2011 or 2012, and about two years later, in

July 2014, doctors told him that he needed revision surgeries, after results from

labs taken on July 17, 2014 showed that he had significantly elevated levels of

serum cobalt and chromium. He underwent revision surgery on his right hip on


                                         2
August 4, 2014; the left hip was revised a week later, on August 11, 2014. Both

surgeries were performed in Jacksonville, Florida.

      On August 8, 2014, Mr. Macal filed a complaint against Biomet in the

Middle District of Florida, alleging strict product liability, negligence, breach of

express and implied warranties, fraudulent misrepresentation, fraudulent

concealment, and violation of the Florida Deceptive and Unfair Trade Practices

Act. The Judicial Panel on Multi-District Litigation transferred his case to this

docket and this court, pursuant to a conditional transfer order.

      “[S]ince federal jurisdiction is based on diversity of citizenship, the choice-

of-law rules to be used are those choice-of-law rules of the states where the

actions were originally filed.” In re Air Crash Disaster Near Chicago, 644 F.2d 594,

610 (7th Cir. 1981). The case was filed in Florida.

      When choice of law conflicts arise, Florida courts apply the “most significant

relationship” test set forth in the Restatement (Second) of Conflicts of Law. Bishop

v. Florida Specialty Paint Co., 389 So.2d 999, 1001 (Fla. 1980). “[A]bsent special

circumstances, ‘[t]he state where the injury occurred would...be the decisive

consideration in determining the applicable choice of law.’” Pycsa Panama, S.A.

v. Tensar Earth Technologies, Inc., 625 F.Supp.2d 1198, 1220 (S.D. Fla. 2008)

(citing Bishop, 389 So.2d at 1001). Biomet asserts that the injury started in

Georgia, so Georgia law, including its statute of limitations should apply, but the

injury in question isn’t the “discomfort” Mr. Macal felt following the initial


                                         3
implants in Georgia. It’s the injury that manifested itself while he was living in

Florida (metallosis), was diagnosed in Florida, and that required revision surgeries

in Florida. Accordingly, I will apply the Florida statutes of limitation.

      Mr. Macal had to file his claims for product liability, negligence, breach of

warranty, and fraud within four years from the time “the facts giving rise to the

cause of action were discovered, or should have been discovered with the exercise

of due diligence.” Fla. Stat. Ann. §§ 95.031(2)(1) and (b) and 95.11.

      Biomet contends that Mr. Macal complained of discomfort shortly after the

devices were implanted, and became aware of a possible causal connection

between his “injuries” and the Biomet hip implants by the end of 2009, when he

saw attorney advertising on the subject and first thought about suing. From this,

Biomet concludes that his product liability and related claims accrued no later

than the end of 2009, more than four years before Mr. Macal had revision surgery

and filed his complaint, and so are barred by Florida’s four-year statute of

limitations and (if applicable) Georgia’s two year statute, Ga. Stat. Ann. § 9-3-33.

      While Mr. Macal experienced “discomfort” in 2009, discomfort isn’t the

injury he alleges; it’s simply a symptom. Mr. Macal contends that he wasn’t aware

of the true nature of his injury and the potential cause until his doctors made him

aware of his need to have the revisions in July 2014, and his complaint was filed

a month later, well within the limitations period.




                                          4
      Based on this record, a genuine issue of fact exists as to when Mr. Macal

knew or should have known that the allegedly defective implants could have

caused the injuries that made the revisions necessary. His knowledge that

something was wrong, with the complexities of medical treatment, might have

been enough to put him on inquiry notice as to the failure of the device itself. But

that’s a question of fact that can’t be resolved on a motion for summary judgment.

Biomet’s motion is therefore denied as to the products liability and related claims

of negligence, breach of warranty, and fraud, to the extent those claims are based

on personal injury. See Adair v. Baker Bros., 366 S.E.2d 164, 165 (Ga. App.

1988); Woodward v. Sickles, 521 S.E.2d 211, 212 (Ga. App. 1999); Fla. Stat. §

95.11(3)(a).

      Biomet argues that Mr. Macal’s Deceptive and Unfair Trade Practice claim

accrued at the time the implants were delivered in 2008 and 2009, and so is

barred by Florida’s four-year statute of limitations. See Fla. Stat. 95.11(3)(f); South

Motor Co. v. Koktorczyk, 957 So.2d 1215, 1217 (Fla. App. 2007). Mr. Macal didn’t

address that argument in his response, and indicated that he doesn’t intend to

pursue that claim. Accordingly, I will deem Biomet’s statement of the facts to be

undisputed and grant its motion for summary judgment on the Deceptive and

Unfair Trade Practice claim.

      For the foregoing reasons, the court GRANTS Biomet’s motion for summary

judgment [Doc. No. 173] as to Mr. Macal’s claim under the Florida Deceptive and


                                          5
Unfair Practice Act, and DENIES the motion in all other respects.

      SO ORDERED.

      ENTERED:      December 14, 2018



                                         /s/ Robert L. Miller, Jr.
                                    Judge, United States District Court




                                       6
